Citation Nr: 1338635	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-22 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left ulnar nerve entrapment.

2.  Entitlement to service connection for right ulnar nerve entrapment.

3.  Entitlement to service connection for a right knee condition, to include as secondary to the Veteran's service connected back disability.

4.  Entitlement to service connection for a left knee condition, to include as secondary to the Veteran's service connected back disability.

5.  Entitlement to service connection for a right shoulder disability 

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for left foot neuroma.

10.  Entitlement to service connection for bilateral fungal condition.

11.  Entitlement to service connection for right carpal tunnel syndrome. 

12.  Entitlement to service connection for left carpal tunnel syndrome.

13.  Entitlement to a compensable rating for bilateral hearing loss.
 
14.  Whether the reduction in evaluation for a back disability from 40 percent to 20 percent was proper.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2008 and June 2009 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In his June 2010 substantive appeal, the Veteran requested a Travel Board hearing, which has not yet been provided.  At the time of his statement of the case in April 2010, the Veteran was residing in Maryland.  However, he relocated to Brooklyn, New York in July 2010, where his current address of record is listed.  As such, the Veteran's hearing should be scheduled in New York.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in New York, New York, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


